The words "annual business" as used in the statute seem to me to mean the business of the operating company only. The railroad should not be required to incur expense in the administration of a local station wholly out of proportion to what it realizes therefrom. The carrier's income should be the controlling criterion in determining whether the added expense is reasonable. We too often overlook the fact that added expense to a railroad company is simply passed on to the public. I think the legislature intended to impose the expense of "agency service" only when the company's business or income from the traffic at the particular station would warrant it. It prescribed a standard. The construction adopted is unfair, and hence the legislature would not so intend. This construction deprives the stations from which the incoming business originated and the stations at which outgoing business was received of their proper credit. This company is now charged with full benefit of all the traffic whereas perhaps the major portion of the income therefrom goes to other lines. To my mind reason does not support this theory, and I believe the conclusion reached by the court is at war with the intent of the legislature. It puts a burden upon the particular carrier because of somebody else's business.